Citation Nr: 1340845	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for temporomandibular joint dysfunction (TMJ).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1986 until April 1986 and from November 1987 until December 2007.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  This case has since been transferred to the RO in North Little Rock, Arkansas.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in December 2010, via videoconference.  Upon conclusion of the hearing, the record was held open for sixty days.  In December 2010, the Veteran submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) Review).

This case was previously before the Board in April 2012, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA file associated with the Veteran's claim.

Finally, the Board notes that the Veteran is in receipt of VA disability compensation benefits for several service-connected disabilities.  Her combined disability evaluation for compensation purposes is 70 percent.  While she is in receipt of a combined 70 percent rating, there is no allegation that any service-connected disabilities increased in severity or any evidence that they render her unemployable.  Hence, there is no claim raised, expressly or by implication, for increased disability ratings or for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In its April 2012 decision, the Board remanded the issue of entitlement to service connection for TMJ in order to reconcile the January 2008 dental and oral VA examination that found the Veteran not to have TMJ, and the private medical records that indicated that the Veteran was receiving treatment for such a disorder.  The Board directed the RO/AMC to schedule an appropriate VA examination, attempt to obtain any additional private medical records, and obtain current VA outpatient treatment records.   

In April 2012, the AMC sent the Veteran a letter to her address of record requesting that the Veteran complete a separate VA Form 21-4142 for each non-VA medical treatment provider from which she would like the AMC to obtain treatment records.  The April 2012 letter also requested that the Veteran advise the AMC on an enclosed VA Form 21-4138 if she had not received private treatment for her TMJ.  The Veteran never responded to the AMC's letter.

Additionally, the Veteran was scheduled for a VA dental examination.  In April 2012, approximately 15 days before the VA examination, the Veteran was sent a letter to her address of record notifying her of the upcoming VA examination.  The Veteran did not respond to the notification letter, and did not appear for her VA examination.  Subsequently, in an October 2012 supplemental statement of the case, the AMC continued the denial of the Veteran's claim for entitlement to service connection for TMJ.

In a July 2013 informal hearing presentation, the Veteran's representative explained that the Veteran never received the April 2012 letter notifying her of the upcoming VA examination.  The Veteran's representative explained that the Veteran's address of record is her parents' address, and the Veteran had since moved out-of-state.  The Veteran's representative requested that the Veteran be given another opportunity to present herself for a VA examination. 

The Board finds that the Veteran should be afforded another opportunity to present herself for a VA examination.  The Veteran was scheduled for, and notified of, a VA examination, and the proper notification was sent to the Veteran's address of record.  However, it has not been determined that another attempt to schedule a VA examination would be futile.  The Veteran's representative noted that the Veteran did not receive notification of the VA examination because she had moved.  

On the other hand, the Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has the duty to reasonably apprise the VA of her whereabouts and timeframe for scheduling a future VA examination.  In this regard, the period in which to schedule a VA examination cannot be held open indefinitely.  The Veteran has the responsibility to be reasonably available for a VA examination.  In this case, if the Veteran is frequently moving her residence, she must make reasonable efforts to arrange the examination in cooperation with VA.

As this case is being remanded, the Veteran should once again be afforded an opportunity to provide pertinent treatment records that are not already of record.  The VA should attempt to obtain any pertinent records identified by the Veteran before a decision is rendered with regard to this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and provide her with the appropriate medical authorizations, to determine whether she wants VA to attempt to obtain any additional private medical records in relation to her claim for entitlement to service connection for TMJ.  If the Veteran indicates that she wants VA to attempt to obtain any information, and provides the appropriate authorizations, the RO/AMC shall take the appropriate actions necessary to obtain those records.  If the RO/AMC is unable to obtain any records, the RO/AMC shall inform the Veteran in writing of that fact.  

2.  Obtain and associate with the claims file any new VA outpatient treatment records.

3.  After the requested private and VA medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any TMJ found to be present, including whether she has TMJ due to stress in service.

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner.  All indicated studies shall be performed, and all findings shall be reported in detail.

The examiner shall opine as to the following:

(a)  Does the Veteran have a TMJ disability?  Why or why not?

(b)  If a current TMJ disability or other jaw disability is found, then the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed TMJ or jaw disability had its onset in service or is otherwise etiologically related to active service.  Consideration must be given to whether the Veteran has TMJ or a jaw disability due to stress in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records, the January 2008 dental and oral VA examination, and the private medical records.  The rationale for all opinions expressed shall be provided in a legible report.  

4.  In scheduling the examination above, the Veteran shall be informed by the Agency of Original Jurisdiction that she must cooperate with VA and keep VA appraised of her current contact information.  Failure to do so may result in VA proceeding with a decision without the benefit of medical examination. 

5.  After completing the above actions and any other development that the RO/AMC deems necessary, the claim for entitlement to service connection for TMJ should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After she has an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


